In Mandamus. This cause originated in this court on the filing of a complaint for a writ of mandamus regarding an expedited election matter. Upon consideration of respondents’ motions to dismiss, respondents’ motion for judgment on the pleadings, and relator’s motion for default judgment,
*1430IT IS ORDERED by the court that said motions be, and the same are hereby, overruled, effective October 19, 1992.
IT IS FURTHER ORDERED by the court that the writ of mandamus be, and the same is hereby, denied.
Moyer, C.J., Sweeney, Holmes, Douglas, Wright, H. Brown and Resnick, JJ., concur.